


EXHIBIT 10(c)(4)


SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION


GEORGIA POWER COMPANY


Only non-employee directors are compensated for service on the Board of
Directors (the "Board") of Georgia Power Company.


At the election of the director, all or a portion of the cash retainer may be
payable in common stock of The Southern Company, and all or a portion of total
cash compensation may be deferred under the Deferred Compensation Plan and all
of the stock retainer may be deferred under the Deferred Compensation Plan until
membership on the Board is terminated. There is no pension plan for non-employee
directors.


Prior to July 1, 2015, the pay components are as follows:


 
Ÿ
Annual Cash Retainer Fee:
$44,000 per year (paid quarterly)


 
Ÿ
Committee Chair Annual Retainer:
$5,000 per year (paid quarterly)


 
Ÿ
Annual Stock Retainer Fee:
$30,000 per year payable in common stock of The Southern Company (paid
quarterly)


 
Ÿ
Board Meeting Fees:
If more than five meetings of the Board are held in a calendar year, $1,800 will
be paid for participation in each meeting of the Board beginning with the sixth
meeting.


 
Ÿ
Committee Meeting Fees:
If more than five meetings of any one Committee are held in a calendar year,
$1,200 will be paid for participation in each meeting of that Committee
beginning with the sixth meeting.



Effective July 1, 2015, the pay components are as follows:


 
Ÿ
Annual Cash Retainer Fee:
$44,000 per year (paid quarterly)


 
Ÿ
Committee Chair Annual Retainer:
$8,000 per year (paid quarterly)


 
Ÿ
Annual Stock Retainer Fee:
$34,500 per year payable in common stock of The Southern Company (paid
quarterly)


 
Ÿ
Board Meeting Fees:
If more than six meetings of the Board are held in a calendar year, $1,800 will
be paid for participation in each meeting of the Board beginning with the
seventh meeting.


 
Ÿ
Committee Meeting Fees:
If more than six meetings of any one Committee are held in a calendar year,
$1,500 will be paid for participation in each meeting of that Committee
beginning with the seventh meeting.





